                            Case 1:19-cv-01215-NONE-SKO Document 20 Filed 11/05/20 Page 1 of 2


                        1

                        2

                        3

                        4

                        5

                        6

                        7

                        8
                                                      UNITED STATES DISTRICT COURT
                        9
                                        EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                       10

                       11

                       12 ADVANCED BIOTECH LLC., a California          Case No. 1:19-cv-01215-NONE-SKO
                          limited liability company, and DALE
                       13 BARNES, a California individual,             ORDER re JOINT STIPULATION TO
                                                                       FILE AMENDED ANSWER AND
                       14               Plaintiffs,                    EXTEND PLAINTIFFS’ TIME TO
                                                                       RESPOND TO COUNTERCLAIMS
                       15
                                  v.
                       16                                              (Doc. 18)
                          BIOWORLD USA, INC., a California
                       17 corporation; DONALD DAMSCHEN, a
                                                                       Action Filed:   August 30, 2019
                          California individual, and DIANE BARNES, a
                       18 California individual,

                       19
                                         Defendants.
                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                          [PROPOSED] ORDER re JOINT STIPULATION TO FILE AMENDED ANSWER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                      AND EXTEND PLAINTIFFS’ TIME TO RESPOND TO COUNTERCLAIMS
                            Case 1:19-cv-01215-NONE-SKO Document 20 Filed 11/05/20 Page 2 of 2


                        1            The matter before the Court is Plaintiffs ADVANCED BIOTECH LLC and DALE BARNES

                        2 and Defendants BIOWORLD USA, INC., DONALD DAMSCHEN, and DIANE BARNES

                        3 (“Defendants”) Joint Stipulation to File Amended Answer and Extend Plaintiffs’ Time To Respond to

                        4 Counterclaims. (Doc. 18.) Having considered the parties’ submission, and upon good cause

                        5 appearing, the parties’ request is GRANTED. It is hereby ORDERED that:

                        6            1.      Defendants may file an Amended Answer within twenty-one (21) days of the date of

                        7 this Order; and

                        8            2.      Plaintiffs’ time to respond to Defendant BioWorld USA, Inc.’s counterclaims is

                        9 similarly extended by twenty-one (21) days from the date of this Order.

                       10

                       11 IT IS SO ORDERED.

                       12
                            Dated:        November 4, 2020                             /s/   Sheila K. Oberto           .
                       13                                                     UNITED STATES MAGISTRATE JUDGE
                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                             2
   CARRUTH LLP                               [PROPOSED] ORDER re JOINT STIPULATION TO FILE AMENDED ANSWER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                           AND EXTEND PLAINTIFFS’ TIME TO RESPOND TO COUNTERCLAIMS
